Citation Nr: 9910498	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  94-46 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder, currently rated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1965 
to September 1967.  

This appeal arises from a June 1994 rating decision of the 
Newark, New Jersey, regional office (RO).  By that rating 
action, the RO granted service connection for post-traumatic 
stress disorder (PTSD) and assigned a 30 percent evaluation, 
effective from December 10, 1993.  The veteran thereafter 
perfected an appeal with respect to the issue of the 
propriety of the 30 percent evaluation.  Subsequently, by a 
November 1996 rating action, the RO granted a 50 percent 
evaluation for the veteran's PTSD, effective from December 
10, 1993.  Thereafter, by a September 1997 rating action, the 
RO assigned a 70 percent evaluation for the veteran's PTSD, 
effective from December 10, 1993.  

Further review of the claims folder indicates that, in 
October 1995, during the pendency of the veteran's appeal, he 
presented testimony at the RO before a member of the Board of 
Veterans' Appeals (Board).  However, the member of the Board 
who conducted the hearing later passed away.  When the 
veteran was informed in June 1998 of the death of this member 
of the Board and of the veteran's right to another hearing 
before a member of the Board who would be able to participate 
in a decision on his claim, the veteran responded in the 
following month that he wished to present testimony at a 
personal hearing at the RO before a member of the Board.  

In July 1998, the Board remanded the veteran's claim to the 
RO so that another hearing could be scheduled.  Thereafter, 
in October 1998, the veteran was scheduled to present 
testimony at a personal hearing at the RO before a member of 
the Board.  Several weeks before the scheduled hearing, the 
veteran reported that, due to his constant nightmares and 
flashbacks, as well as excessive stress and anxiety, he would 
be unable to attend the hearing.  Furthermore, due to his 
symptoms, he did not feel confident to request rescheduling 
of the hearing.  He therefore asked that the Board render a 
decision on his claim based upon the evidence presented thus 
far.  


REMAND

Between January 1994 and July 1996, the veteran received 
almost monthly outpatient treatment at a VA mental health 
clinic.  Pertinent pathology noted in these medical records 
included flashbacks, nightmares, panic and anxiety attacks, 
depression, exaggerated startle response, tension, 
withdrawal, and hypervigilance.  In March 1994, the veteran 
reported that he did not experience paranoia because he 
"controls everything by being a recluse."  A November 1994 
report noted that the veteran had "some degree of impaired 
socio-industrial adjustment."  By March 1996, the veteran 
was found to be stabilizing with Prozac and therapy.  In May 
1996, the veteran was found to have limited socio-industrial 
role functioning.  A June 1996 record noted that the veteran 
had poor social contacts.  

At a VA PTSD examination conducted in August 1996, the 
veteran reported having constant nightmares (every night) and 
startle reactions.  He described himself as being a recluse 
because he was unable to socialize, had difficulty relating 
"to just about anyone," and had no friends.  The veteran 
stated that he had been unemployed since 1982.  He indicated 
that his symptoms required medication, particularly Prozac.  
Mental status evaluation demonstrated that he was well 
groomed, "obviously bright," articulate, well-oriented, and 
able to concentrate fairly well, and that he had a calm 
manner, a tense affect, no psycho-motor retardation or 
agitation, good attitude, a mildly depressed mood, 
appropriate speech, logical thought processes, no signs or 
symptoms of ideas of reference, no hallucinations or 
delusions, no homicidal or aggressive thoughts or feelings, 
an adequate attention span, good judgment and insight, good 
long and short term memory, and symptoms of anxiety.  The 
veteran reported that, although he had had chronic and 
periodic suicidal thoughts, he had not made any real attempt 
and he had no such intention at the time of the examination.  

Chronic PTSD was diagnosed.  Although the examiner also 
diagnosed a personality disorder with avoidant traits 
(Axis II), the examiner explained that it was very difficult 
to assess accurately the specific personality traits and 
characteristics since "so much of . . . [the veteran's] 
functioning and behavior . . . [was] a result of 
post-traumatic stress disorder."  The examiner also stated 
that the veteran's psycho-social and environmental problems 
included divorce, living alone, unemployment, and exposure to 
war and combat.  Additionally, the examiner provided a global 
assessment of functioning (GAF) score of 40.  

Medical records dated after the August 1996 VA PTSD 
examination reflect monthly treatment for this disorder until 
December 1996.  These additional reports reflected pertinent 
symptoms, including social withdrawal, tension, nightmares, 
hypervigilance, apprehension, and irritability.  In December 
1996, the veteran continued to express feelings of 
mistrustfulness as well as his difficulty associating with 
people.  

At a VA PTSD examination conducted in May 1997, the veteran 
reported that his two major symptoms were nightmares and 
social isolation.  He informed the examiner that he had 
"absolutely" no friends, relates to no one, cannot tolerate 
crowds or noise, and does not go to any parties even though 
he is invited.  Additionally, he complained of intrusive 
thoughts, startle reactions, and severe hypervigilance with 
paranoid ideation.  He also reported that he had not worked 
since 1982.  

Mental status evaluation demonstrated that the veteran was 
appropriately dressed, articulate, and well oriented, and 
that he had a guarded attitude, an anxious affect, a somewhat 
depressed mood, rambling speech, auditory hallucinations of 
bomb explosions and gunshots, ideas of reference to an almost 
delusional degree, and slightly peculiar word usage at times.  
Although the veteran denied homicidal and suicidal ideations, 
he did have a plan to kill himself (after graduation from 
college) if his nightmares did not subside.  

With regard to the veteran's current functioning, the 
examiner stated that the veteran was taking a full college 
course load and that he had just finished his sophomore year.  
In addition, the examiner noted the veteran's discussion that 
he had not been employed since 1982 and that he had "no 
social life whatsoever."  The veteran also explained that he 
did not talk to people unless they spoke to him, that he had 
no friends or social contacts, and that he participated in no 
activities other than his course work, which "keeps him 
going."  

The examiner diagnosed chronic PTSD with psychotic features 
(Axis I) and a personality disorder not otherwise specified 
(Axis II).  With regard to Axis IV, the examiner noted that 
the veteran had no social support and was unemployed.  The 
examiner provided a GAF score of 35 and explained that, even 
though the veteran was able to complete college course work, 
he was seriously impaired socially and was unable to relate 
to anyone.  The examiner noted "some" impairment in reality 
testing and communication.  

The Board acknowledges that these post-service medical 
records indicate that, as a result of the veteran's PTSD, he 
experiences flashbacks, nightmares, panic and anxiety 
attacks, depression, exaggerated startle response, tension, 
hypervigilance, social withdrawal, apprehension, and 
irritability.  Although the veteran was found in March 1996 
to be stabilizing with Prozac and therapy, two months later 
he was found to have limited socio-industrial role 
functioning, and one month thereafter he was found to have 
poor social contacts.  Additionally, the veteran has 
described himself as having "absolutely" no friends, 
relating to no one, being unable to tolerate crowds or noise, 
and being unemployed since 1982.  The examiner conducting the 
May 1997 VA PTSD examination determined that the veteran was 
seriously impaired socially and that he exhibited "some" 
impairment in reality testing and communication.

Significantly, however, the examiner conducting the May 1997 
VA PTSD examination also noted, with regard to the veteran's 
current functioning, that he was taking a full college course 
load and that he had just finished his sophomore year of 
school.  Although pertinent pathology has been noted on the 
medical reports and the veteran has recently stated that he 
participates in no activities other than his course work, the 
fact remains that the most recent evidence contained in the 
claims folder reflects the veteran's attendance in college, 
suggesting a definite ability to learn and retain information 
and to interact to the extent required by class work.  The 
claims folder contains no more recent information as to 
whether the veteran has presently earned his college degree 
and is participating in any type of occupational or social 
activities.  In order to better assess the veteran's current 
level of debility, a remand is therefore required.

Moreover, the Board notes that, at the May 1997 VA PTSD 
examination, the veteran reported that he was then receiving 
treatment from Dr. Feterson, a psychologist, and from 
Dr. Rhew, a psychiatrist, approximately once a month.  On 
remand, an attempt should be made to obtain recent records of 
treatment from these clinicians.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment received 
for PTSD in recent years.  The Board is 
particularly interested in records of 
psychiatric treatment prepared by 
Dr. Feterson and Dr. Rhew.  The RO should 
assist the veteran in accordance with 
38 C.F.R. § 3.159 (1998).

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the extent of his PTSD.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review before the examination.  All 
necessary tests and studies should be 
completed.  If a diagnosis of any 
psychiatric disorder other than PTSD is 
made, this assessment should be clearly 
stated.  The examiner should be asked to 
identify the severity of the veteran's 
PTSD only and to enumerate all symptoms, 
especially those relevant to either the 
old or new rating criteria.  38 C.F.R. 
§ 4.132 (1996); 38 C.F.R. § 4.130 (1998).  
Global Assessment of Functioning Scores 
under DSM III, DSM III-R, and DSM IV, 
should be provided along with an 
explanation of the scores' meanings with 
respect to PTSD.  

3.  After the development requested above 
has been completed, the RO should 
re-adjudicate the issue of the evaluation 
of PTSD, which is currently rated as 
70 percent disabling.  In adjudicating 
this rating claim, the RO should consider 
the rating criteria in effect prior to, 
and as of, November 7, 1996 (and apply 
those most favorable to the veteran), as 
well as the appropriateness of "staged" 
ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case which includes any additional pertinent 
law or regulations and afforded a reasonable period of time 
in which to respond.  Thereafter, the case, in accordance 
with the current appellate procedures, should be returned to 
the Board for further appellate review.  The purpose of this 
remand is to comply with governing adjudicative procedures 
and to obtain clarifying evidence.  No action is required of 
the veteran until he receives further notice.  By this 
remand, the Board intimates no opinion as to the final 
outcome of the veteran's appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


